Citation Nr: 1622242	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability other than a left eye corneal scar.
 
2.  Entitlement to an initial rating greater than 10 percent for a right knee strain.
 
3.  Entitlement to an initial rating greater than 10 percent for a lumbar strain prior to May 19, 2015 and greater than 40 percent for lumbar strain as of May 19, 2015.
 
4.  Entitlement to an initial compensable rating for bilateral pes planus prior to May 19, 2015 and greater than 50 percent for bilateral pes planus of May 19, 2015.
 
5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to April 1978, from January 2004 to February 2005 and from October 2005 to February 2007. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Waco RO in March 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the hearing, the Veteran withdrew his appeal on the record with respect to his claims of entitlement to an initial rating in excess of 10 percent for eczema, and entitlement to service connection for hypertension, a bilateral leg disability, and tinnitus.  The Veteran formally withdrew these claims in writing on the same day as the hearing. 

In a July 2013 decision, the Board disposed of other issues and granted service connection for a left eye corneal scar, but pointed out that during the course of the appeal other eye disabilities, to include pingueculae of both eyes, presbyopia of both eyes, racial melanosis of both eyes and a left eye corneal scar had been diagnosed.  After bifurcating the eye claim to accommodate the left eye corneal scar grant, the Board remanded a service connection claim for these other eye disorders and the increased initial rating claims for disabilities of the lumbar spine, right knee and bilateral pes planus to the RO for further development.  Such has been completed and this matter is again before the Board for further consideration.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1  A bilateral eye disability, other than a left eye corneal scar, did not have its clinical onset in service and is not otherwise related to active duty, and was not caused or aggravated by a service-connected left eye corneal scar disability. 

2.  The Veteran's right knee disorder is manifested by flexion limited to 80 degrees from flexion and extension to 0 degrees and normal stability tests.   

3.  For the period prior to May 19, 2015, the Veteran has demonstrated pain on motion of the thoracolumbar spine, but he retains 70 degrees or more of forward flexion and 190 degrees or more combined motions of flexion, extension, bilateral lateral flexion, and bilateral rotation without additional impairment after repetitive use, with no ankylosis, no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and no evidence of intervertebral disc syndrome with incapacitating episodes or neurological manifestations.

4.  For the period as of May 19, 2015, the Veteran has demonstrated pain on motion of the thoracolumbar spine, but he retains 30 degrees of forward flexion without additional impairment after repetitive use, with no ankylosis, and with no evidence of intervertebral disc syndrome with incapacitating episodes or neurological manifestations.

5.  Prior to May 19, 2015, the Veteran's service-connected bilateral pes planus has been productive of no more than mild pes planus symptoms such as pain on manipulation of the feet.   

6.  From May 19, 2015, the Veteran's service-connected bilateral pes planus has been manifested by pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and inward bowing of the Achilles tendon; orthopedic shoes or appliances have not improved the disability with no evidence of loss of use of either foot or of any other foot disorders shown.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a bilateral eye disability other than a left eye corneal scar have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

2.  The criteria for an assignment of an initial rating in excess of 10 percent for the Veteran's service-connected right knee strain disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5024, 5003, 5260, 5261.  (2015).
 
3.  Prior to May 19, 2015, the criteria for entitlement to an initial rating in excess of 10 percent for a lumbar strain disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

4.  As of May 19, 2015, the criteria for entitlement to an initial rating in excess of 40 percent for a lumbar strain disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).
 
5.  Prior to May 19, 2015, the criteria for an initial compensable rating for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, §§ 4.7, 4.71a, Diagnostic Code 5276 (2015). 

6.  As of May 19, 2015, the criteria for an initial rating in excess of 50 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, §§ 4.7, 4.71a, Diagnostic Code 5276 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The RO sent the Veteran a VCAA notice letter addressing all appealed issues in September 2007 prior to the August 2008 rating on appeal, thereby salifying VA's notification duties.  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or initial disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  The Board notes that it previously remanded this case in part to obtain the Veteran's Social Security Administration (SSA) records, which have been associated with the record.  As such, the Board finds that it may move forward with its evaluation of the claims based upon the evidence of record.

In addition, the Veteran was afforded VA examinations on multiple occasions including most recently in May 2015 for all appealed issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case.  

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II. Service connection for an eye disorder other than a left eye corneal scar

The veteran contends that he developed a bilateral eye condition during his service time.  

Per the Board's July 2013 decision, service-connection has been granted for a left eye corneal scar as having been as likely as not the result of foreign body injury in Iraq.  The remaining question is whether any other eye disorder affecting either eye besides this scar was incurred in or is otherwise the result of service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

Service treatment records, which encompass multiple periods of active service, as well as examinations during inactive service in the National Guard, reveal that the Veteran was noted to wear glasses throughout all periods of active service, first shown in the report of medical history accompanying his May 1977 entrance examination.  The examination itself revealed normal eyes with distant vision corrected to 20/20 in both eyes (uncorrected vision was not recorded) and otherwise normal vision noted.  See 82 pg STRs in VBMS pages 35, 51-52.  On separation examination from his first period of service in March 1978 his eyes were normal with distant and near vision corrected to 20/20, from uncorrected 20/200 distant and 20/25 near bilaterally.  See 120 pg STRs in VBMS page 43.  No other eye problems were reported and he denied eye problems in the March 1978 report of medical history.  See 82 pg STRs in VBMS page 79. 

Thereafter the records (including National Guard records during periods outside of active duty) document his use of glasses and need for corrective lenses throughout the rest of his periods of active duty service.  Regarding other eye issues he was noted in an April 1990 periodic examination (during an inactive period) to have refractive error with compound myopic astigmatism.  See 130 pg STRs in VBMS pages 32-33.  In March 2004 he was seen for an onset of sensation of foreign body in the left eye, with history of this in Camp Victory (Iraq) which was treated by flushing and improved for two weeks, but with current examination showing conjunctival injection and an assessment of conjunctivitis.  An undated record again noted complaints of left eye irritation for 2 days with photosensitivity and feeling of something in his eye, but with examination resulting in a diagnosis of conjunctivitis and iritis for the right eye, which was patched and no findings or diagnosis for the left eye.  See 27 pg STR in VBMS pg 15-16.  

In May 2004 he was seen for complaints of a burning sensation and blurred vision of both eyes, with a history of these symptoms happening every time he took chloroquine.  Following examination which revealed reddened and swollen eyes, he was assessed with possible reaction to chloroquine.  See 62 pg STR in VBMS pages 42-43.  In January 2007 he reported cloudy eyesight with blurriness and cloudiness for the past week and a past history of the same problems in Iraq.  He described lights looking like rainbows.  His eyes were also described as constantly dry and he reported working outside in the wind during the day.  He denied any decreased visual acuity, no pain or itching.  Visual acuity was corrected to 20/20 bilaterally.  He was assessed with ketochondrosis secondary to a windy environment.  See 130 pg STR in VBMS page 126.  On his National Guard retirement examination in November 2007 he was noted to say "yes" to eye trouble although the exam itself was blank.  See 130 pg STR in VBMS pages 55-58.  

Post service records from May 2007 from shortly after service revealed complaints of his eyes becoming hazy and blurring when he looked at lights with a planned optometrist consult, which was scheduled for August 2007 but is not of record.  See 39 pages VA treatment records entered in VBMS on 10/01/07 at pages 10, 17.  

The report of a May 2008 VA eye exam included review of the claims file which noted evidence showing conjunctivitis treated in May 2004 and a history of foreign body in the right eye (OD) in Iraq treated with patching.  The Board notes that the examiner appears to have written OD for right eye in error as the diagnosis later rendered was for scar of the left eye (OS), and the evidence in the service treatment records showed treatment for the foreign body in the left eye.  Subjective complaints were noted of his eyes staying cloudy all the time and when looking at lights he had a glare like ring of rainbow like lights around them, first noted in 2004.  He indicated that because of these symptoms, he had to be taken off of malaria pills, but the rings of rainbow lights persisted.  His visual symptoms were of rainbows.  

On examination, his visual acuity was for the right eye, uncorrected was near 20/25-2 and far 20/25-2 corrected from near and far 20/20.  On the left eye his uncorrected vision was near 20/25-1 and far 20/20, corrected from near and far 20/20.  Visual field deficit were full to count fingers bilaterally.  Other findings were noted to include pouting lids/lashes both eyes, left palbebral fissures smaller than OD.  The conjunctiva had pingueculae, nasal and temporal in both eyes with racial melanosis in both eyes.  His cornea was clear with OD with and inferior central old 1 millimeter corneal foreign body scar in the left eye (OS).  He had cortical opacities especially in the inferior OD >OS.  Following examination the diagnoses were as follows 1. Pingueculae both eyes (OU); 2. Corneal Scar OS from foreign body received in Iraq, 3. Presbyopia OU and 4.  Visual Abnormalities.  No further discussion was made as to the likely causation of any of these findings.  

The Veteran testified at his March 2013 Travel Board hearing about his claimed disorders.  Regarding his eyes he described getting debris in his eyes in 2004, with treatment shown in the service treatment records.  The corneal scar, for which service connection is in effect, was noted.  He described visual problems of blurring and seeing "rainbows" when looking at light. Transcript Page 9.  He reported his treatment was through the VA with no current treatment for his eyes.  However he was still having issues with blurriness and trouble reading.  Transcript Page 15. 

The report of a May 2015 VA eye disorders examination noted the history of a diagnosed left corneal nebula and also noted that the Veteran was service connected for a left corneal scar.  His current complaints were of the eyes running and blurring a lot.  The examiner noted the history of the foreign body issues reported in service and noted that the findings in the service treatment record pointed to conjunctivitis related to a medication allergy.  The examiner also noted that pinguecula, presbyopia and racial melanosis were noted during the appeal period from 2007 through the present.  During service the 2507 reported that he had foreign body injury to his left eye, conjunctivitis, burning eyes and cloudy vision.  The examiner gave an opinion that the treatment records supported only a diagnosis of conjunctivitis which would not cause a corneal nebula or scar.  The examiner noted that an April 2004 patient statement questionnaire revealed complaints of burning in both eyes as a possible allergic reaction to chloroquine.  The examiner stated that there was no support in the evidence for ongoing sequelae or residuals of a chloroquine allergy or conjunctivitis.  

Regarding the multiple problems said to be affecting the Veteran's eyes, the examiner stated the following.  1.  Presbyopia is the natural age appropriate loss of accomodative amplitude which occasions the necessity to wear readers.  It is not considered a condition.  2.  Pinguecula are thickening areas of the conjunctivae which typically occur and persist in individuals with geographic, genetic, racial or occupational predilections.  They may be asymptomatic or can be responsible for complaints of irritation or burning eyes.  3.  Conjunctivitis is an acute viral or bacterial illness which resolves and typically leaves no residuals.  4.  Melanosis is a physical sign of pigment.  It is not a condition or diagnosis and is a normal finding in darkly pigmented individuals.  5.  Cloudy vision and burning are subjective symptoms, not diagnoses or conditions.  

Physical examination revealed uncorrected distance of 20/100 right and 20/200 left, uncorrected near 20/40 or better left and right.  Both eyes corrected to 20/40 or better both near and distance.  Both pupils were 3 millimeters, round and reactive to light without pupillary defect or corneal irregularity resulting in severe irregular astigmatism or diplopia.  The conjunctiva, sclera, anterior chamber, iris, lens and cornea were all normal except for the left eye cornea having a faint sub epithelial nebula that was approximately 0.75 millimeters in diameter.  Fundus was normal bilaterally and there were no visual fields defect, scotoma or corneal conditions noted.  There was no decrease in visual acuity or other visual impairment noted.  There were no other eye conditions or pertinent physical findings, complications, signs or symptoms.  The examiner found no pingueculum in either eye at the slit lamp microscope.  The Veteran was 58 years old and exhibited age appropriate presbyopia and he was myopic which allowed him to use close vision without glasses in spite of his age.  The examiner noted that myopia is a congenital refractive error.  In regards to running eyes, there were no objective signs of epiphora today.  His conjunctiva were white and quiet.  Corneas were and did not stain. Tear film was durable.  

The examiner gave a medical opinion that the condition claimed was less likely than not caused by the claimed inservice injury, event or illness.  The rationale was that there was no bilateral eye condition identified.  

On review of the evidence of record, the Board finds that entitlement to service connection for a bilateral eye disability other than the left eye corneal scar must be denied due to lack of a current diagnosis of an eye disability of either eye.  In reaching this conclusion the Board lends the greatest weight to the conclusions from the May 2015 VA examiner who provided opinions regarding the nature and etiology of the claimed disorders with adequate rationale and based on review of the evidence and examination of the Veteran.  With the exception of the left eye corneal scar which is not subject to this opinion and which the May 2008 VA examination gave a favorable etiology opinion which differs from the findings of the May 2015 examiner, there is not shown to be competent evidence regarding the remaining eye disorders that directly contradicts the opinions made by this May 2015 examiner.   

As to the eye disorders of refractive error with decreased visual acuity requiring corrective lenses noted prior to and throughout his active service periods, and the diagnosis of refractive error with compound myopic astigmatism made in April 1990 by the National Guard between periods of active service period; service connection cannot be granted as a matter of law.  The Board notes that astigmatism and myopia are refractive errors of the eyes.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 168, 1215 (30th ed. 2003).  Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law. 38 C.F.R. §§ 3.303(c) , 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  As to the Veteran's reports of decreased visual acuity since enlistment into active service, the Board notes that the Veteran must have actual pathology, other than refractive error, to support impairment of visual acuity.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  In this case, the Veteran's service treatment records clearly indicate that he was prescribed spectacles for correction of visual acuity in connection with his myopia diagnosis. 

Although service connection cannot be granted for refractive error including myopia and astigmatism on a direct basis, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (stating that service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

In this case, while he is currently service connected for the scar of the left cornea (for which he receives 10 percent compensation) with evidence of this injury noted in the records, the preponderance of the competent medical and lay evidence does not reflect additional disability of his refractive error by this injury.  The findings and conclusions from the May 2015 VA examiner including a statement that the Veteran's refractive error was a congenital condition and the examiner noted no evidence of any superimposed injury from his service related foreign body episodes, including the lack of evidence of scarring on examination or any other eye disorder on examination.  No other evidence in the medical records or examination reports is noted to have suggested any increase in the Veteran's refractive error due to this injury and incident.  Thus the evidence is against a finding of superimposed injury affecting any congenital refractive error.  Additionally as for the presbyopia shown to be present after service, the May 2015 examiner described the presbyopia as age related or "age appropriate" and there is no evidence elsewhere in the records to suggest that this condition is otherwise due to service or aggravated by the left eye corneal scar, which again was noted by the May 2015 VA examiner to not be showing any observable manifestations in the left eye.  

With regards to the other eye disorders besides the service connected left corneal scar and not otherwise resulting from congenital or age related conditions, the preponderance of the evidence is against granting service connection for any of them.  

In regards to the conjunctivitis that was repeatedly treated during service, the preponderance of the competent evidence provided by the opinion from the May 2015 VA discloses this to have been a disorder which according to the examiner, resolved without residuals.  The examiner explained in the rationale as to the acute nature of this disorder.  Of note there are no findings of conjunctivitis shown after service (including the pendency of this appeal) thus the Board finds that the conjunctivitis treated in service has resolved with no current disability shown.

In regards to the pinguecula, the examiner attributed this condition to other factors including certain genetic, geographic or occupational predilections and on examination there was no evidence of it being present.  Regarding the melanosis, the examiner determined that this was a normal finding in darkly pigmented individuals and not an actual disability.  

Other issues such as running eyes or other corneal and conjunctival issues were noted to not be present on examination.  Finally the examiner explained that cloudy vision and burning are subjective symptoms, not diagnoses or conditions.  Without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A current disability is necessary for any claim of service connection under any theory of entitlement.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The pertinet lay and medical evidence do not reflect that one exists.  Thus the Board finds that service connection is not warranted for refractive error, presbyopia, melanosis and subjective symptoms of running eyes, blurring and burning sensations, as these are not shown to be disabilities per the above discussion.  As for the conjunctivitis treated in service, no current disability is shown, and service connection is not warranted for this disorder which has fully resolved without residuals.  

In regards to the pinguecula, this could be considered a disability having been present in the May 2008 VA examination during the course of this appeal.  Later the May 2015 examiner conceded that it could potentially become symptomatic.  However it is not shown by the evidence to have begun in service, nor otherwise caused by service.  It was not noted until the May 2008 VA examination, and its cause has been attributed to other factors than service by the May 2015 VA examiner.  As to whether this disorder is caused or aggravated by the service connected left eye corneal scar, the evidence does not support a grant of service connection on this basis.  Although the May 2015 VA examiner did not discuss secondary service connection in this matter (and in fact did not note the presence of a left corneal scar), the findings from this examination which disclosed the pinguecula to not be present in either eye does not support a finding of a grant on a secondary basis as the lack of this disorder in May 2015 goes against a finding of aggravation or causation by the left corneal scar.  No other medical evidence has been submitted that suggests a recurrence of the pinguecula since the May 2015 
VA examination. 

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report symptoms of his claimed eye condition and to report a continuity of symptoms since service.  However, he is not competent to diagnose any eye condition that requires performance of a specialized examination or diagnostic testing because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a current eye disability other than the left eye corneal scar that was incurred during service or is otherwise secondary to this left corneal scar, are outweighed by the objective medical findings noted during optometry examination conducted by a medical professional with experience in optometry. 

As the preponderance of the evidence is against the claims for service connection for any bilateral eye disability other than the left eye corneal scar, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002).

III.  Increased Ratings

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Right Knee Disability-Analysis 

The Veteran has appealed the assignment of 10 percent evaluations for his right knee disability.  He is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5299-5024 due to painful or limited motion of a major joint group for the knee.  The hyphenated code used for rating this unlisted disability indicates that the disability includes both a knee disability, DC 5299, and tenosynovitis, under DC 5024.  The specific order of the diagnostic codes indicates that the knee disabilities are rated on the basis of tenosynovitis.  See 38 C.F.R. § 4.27 (2015).  Tenosynovitis is rated on limitation of motion of the affected parts or degenerative arthritis. 38 C.F.R. § 4.71a DC 5024.  

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. Where there is noncompensable limitation of motion, a 10 percent evaluation is assigned for each major joint or group of minor joints, where the limitation of motion is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003, Note (1).  The knees are considered major joints. 38 C.F.R. § 4.45.  Thus, the Veteran's 10 percent evaluations under this DC contemplate objectively painful noncompensable limitation of motion. 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. 38 C.F.R. § 4.71, Plate II (2015). 

Under DC 5260, leg flexion limited to 60 degrees warrants a noncompensable rating. Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating. Leg flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, leg extension limited to 5 degrees warrants a noncompensable rating. Leg extension limited to 10 degrees warrants a 10 percent rating. Leg extension limited to 15 degrees warrants a 20 percent rating. 38 C.F.R. §  4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the knee," and an assignment of a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is for severe knee impairment with recurrent subluxation or lateral instability.  DC 5258 covers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating.  DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating.

VA records prior to 2015 addressed mostly other issues but included an April 2008 record that noted complaints of right knee pain said to be getting worse.  He was assessed with right knee pain.  See VA records 26 pages in VBMS pages 15, 17 and 21.  

The report of a May 2008 VA general medical examination noted complaints regarding his right knee of intermittent pain to level 8/10 due to activity lasting up to 2 hours.  Prolonged walking and standing precipitated pain and it was alleviated by rest.  He used a store bought brace, but no cane.  On examination his gait and station was normal and he had no ambulatory aids.  His right knee range of motion was 0-90 degrees (extension to flexion) with pain at the extreme of flexion but none on extension.  His stability tests were all normal for his knee.  He had tenderness to palpation and pain on motion of right knee.  He was diagnosed right knee strain mild.  

The September 2009 examination of the knee revealed complaints of moderate aching pain with intermittent weakness, stiffness, instability, giving way and "locking."  He had intermittent swelling and tenderness.  His pain was not improved by Naproxen and Tramadol.  He said activity could cause severe, sharp pain lasting hours and precipitated by prolonged walking and standing.  It was alleviated by rest and analgesic balm.  He had to limit his time on his feet during a flare-up.  He used a right knee brace and cane.  He could walk or stand for 10 minutes before having a significant increase in pain.  He had tenderness to palpation and walked with a slight limp.  His range of motion was 0-90 degrees with more pain at 0 degrees with baseline pain.  Stability tests were all normal and the diagnosis was right knee strain, mild.  

The portion of a July 2012 VA general examination addressing his right knee diagnosed arthralgia/strain.  He had no impact of function from flare-ups.  His range of motion was 0-120 degrees.  After repetitive use testing his range of motion was 0-110 degrees although it was said he had no additional loss of motion following repetitive use.  He did have tenderness or pain to palpation.  Muscle strength was 5/5 and stability tests were normal.  He had no evidence of recurrent patellar subluxation, shin splints, stress fracture or other tibial-fibular impairment.  There was no history of meniscal condition or surgery.  He used a knee brace and cane.  There was no diminished function equal to amputation with prosthesis.  He had no degenerative arthritis on X-ray.  His X-ray was within normal limits compared with other X-rays.  He had no impact on his ability to work.  

The Veteran testified at his March 2013 Travel Board hearing about his claimed disorders.  Regarding his right knee he described it as locking up in the morning and he sometimes had falls from it.  He was issued a knee brace by the VA and had a cane for his back.  Transcript Page 3.  

The report of a May 2015 right knee VA examination revealed that the X-ray documented no arthritis.  The diagnosis was right knee arthralgia/strain.  No flare-ups were reported.  He had functional impairment of limited crouching, kneeling, carrying heavy items, walking more than a half mile, standing more than 
15 minutes, climbing stairs or working unprotected heights.  On physical examination his range of motion was 0-80 degrees, with functional loss caused by pain.  He had infrapatellar tenderness to palpation and crepitus.  There was no pain on weightbearing and no functional loss after 3 repetitions.  

The examiner was unable to say if his weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time without speculation.  Muscle strength of the right knee was 4/5 without atrophy.  He had no ankylosis.  He was noted to exercise only minimally to some degree because of his pain.  As for joint stability, he had no history of recurrent subluxation or lateral instability or recurrent effusion.  Joint stability testing showed no instability.  He had no additional conditions such as recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial-fibial impairment.  He had no meniscal conditions or other pertinent findings or complications.  He only suffered knee instability rarely with the last occurrence 6 months ago.  He used a cane for knee instability.  His function was not so diminished that an amputation with prosthesis would equally serve.  His functional impairment was that he was limited to sedentary work.  

A May 2015 addendum regarding functional loss stated that in regards to his knee the pain was through the entire range of motion most severe at the end point of maximal flexion.

Having considered the evidence throughout the pendency of this appeal, the Board finds that a rating in excess of 10 percent disabling is not warranted for the Veteran's right knee disorder.  Even with consideration of functional loss on repetitive motion/flare-ups, the evidence from treatment records and the examinations undertaken in May 2008, September 2009, July 2012 and the May 2015 fail to show the Veteran's range of motion to fall within the compensable ranges at any time during this appeal.  While slightly less than the fully normal range of 0-140 degrees the ranges of motion findings for both knees on both flexion and extension are repeatedly shown to not even to be limited to the extent that they would meet the criteria for a 0 percent rating, which would be 60 degrees flexion and 5 degrees extension.  Thus, there is no basis for assigning a rating in excess of 10 percent based on limited motion.  Additionally, given that the flexion and extension findings for both knees fall well within the noncompensable ranges, there is no basis for a separately rating flexion and extension per VAOPGCPREC 9-2004.  No additional loss of motion or function is shown on repeated testing, providing no basis for affording a higher rating based on functional loss due to repetitive use. 

Although the Board notes that a 20 percent rating may be assigned under DC 5003 based on occasional incapacitating exacerbations without any limited motion.  However the evidence fails to show occasional incapacitating exacerbations for the right knee disorder.  Thus this particular criteria is not applicable. 

He is noted to also have had normal stability tests throughout the above mentioned VA examinations, and no other medical evidence showing instability, although he did give a subjective history of having occasionally fallen due to knee instability.  Even assuming this to be the case, the frequency of such incidents is not shown to be recurrent that would even meet the criteria for slight lateral instability.  
Additionally, the evidence does not reflect any objective medical evidence of recurrent subluxation or lateral instability in the right knee.  He is noted to also have had normal stability tests throughout the above mentioned VA examinations, and no other medical evidence clearly shows knee instability, although he did give a subjective history of having occasionally fallen due to knee instability.  Even assuming this to be the case, the frequency of such incidents is not shown to be of a frequency that would even meet the criteria for slight lateral instability.  The May 2015 VA examination describe him as having knee instability "rarely" with the last occurrence 6 months ago.  Accordingly the criteria under DC 5257, which evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent rating for a slight impairment, a 20 percent rating for moderate impairment and a 
30 percent rating for severe impairment, is not for application here.  

In sum, when weighing the lay evidence of instability versus the competent medical evidence, which includes objective tests for instability, the Board gives more weight to the objective testing perfomed by training and education clinicians.  Thus, a separate rating for recurrent instability is not warranted.

Furthermore, the evidence, to include the July 2012 and May 2015 VA examination reports, does not reveal the removal of the semilunar cartilage.  Thus DC 5259 is not for application.

As noted above, the September 2009 examination of the knee revealed complaints of moderate aching pain with intermittent weakness, stiffness, instability, giving way and "locking."  The Veteran also testified at the March 2013 hearing of his knee locking up in the morning.  Conversely, the Board notes that the 2012 VA examination report reflects no evidence or history of recurrent patellar sublation/dislocation and the 2015 VA examination report reflects that the Veteran does not have or has not had recurrent patellar dislocation.  The Board weighs the lay evidence of instability versus the competent medical evidence, which includes physical examinations by trained experts, the Board gives more weight to the objective testing performed by the skilled clinicians.  Thus, a separate rating for under DC 5258 is not warranted.

Due to the lack of a compensable disability under these criteria which evaluate instability symptoms, there is no need to consider assigning separate ratings for the impairment of the right knee under separate precedential opinions issued by the VA General Counsel holding that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98.

No other arguably applicable Diagnostic Code would provide a separate or higher rating.  There is no evidence of ankylosis or tibial fibial impairment with at least moderate knee disability shown.  Therefore higher ratings are not shown to be warranted under the Diagnostic Codes 5256 or 5262 governing these particular disabilities.

The Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue as highlighted by the VA examination report discussed above.  As such, the Board finds that staged ratings are not warranted.  

In conclusion the Board finds the preponderance of the evidence is against a rating in excess of 10 percent for the right knee disorder.

Lumbar Spine-Analysis  

The present appeal includes the issue of entitlement to an increased rating for the Veteran's service-connected lumbar spine disorder.  For the initial rating period prior to May 19, 2015, the lumbar spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5299-5237 under the General Formula for Diseases and Injuries of the Spine for noncompensable limitation of motion due to pain.  For the initial rating period from May 19, 2015, the lumbar spine disability has been rated at 40 percent under 38 C.F.R. § 4.71a, DC 5237 under the General Formula for Diseases and Injuries of the Spine for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. 

Under the General Rating Formula of Diseases and Injuries of the Spine, a 
10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Lumbar Spine prior to May 19, 2015.  

VA records prior to 2015 addressed mostly other issues but included an October 2007 record showing low back pain and hip pain along with cramping legs and feet.  An April 2008 record noted complaints in the back and hips of 8/10 intensity.  He was assessed with low back pain.    

The report of a May 2008 VA general medical examination noted low back pain with complaints of constant pain at 7/10 with flares to 8/10 due to activity that can last for 2-3 days.  Flares were precipitated by prolonged walking and standing and were helped by rest and pain medication.  There were no falls and he did not use a brace or cane.  He reported walking only 5 minutes before onset of significant back pain.  On examination his gait and station was normal and he had no ambulatory aids.  His spine range of motion was 70 degrees flexion and the rest of the lumbar spine motions (extension, left lateral flexion, right lateral flexion, left rotation and right rotation) all were 25 degrees with pain at the extremes, for a combined motion of 195 degrees.  He reported constant pain in the low back with increased pain at the extreme range of motion.  He had no changes in pain or range of motion on repeated testing of the spine and no additional loss of motion noted.  He had tenderness to palpation and pain on motion of the low back and right knee.  There was no spasm/guarding of the lumbar spine with preserved spinal contour and normal gait.  He had no postural abnormality or ankylosis.  There was no change in pain, range of motion or additional loss of motion on 3 repetitions of range of motion.  He was diagnosed with lumbar stain, mild.  

The September 2009 VA examination of the spine revealed complaints of low back pain into his hips of moderate severity.  There were no incapacitating episodes and no improvement with Naproxen and Tramadol.  He said activity could cause severe, sharp pain lasting an hour and alleviated by rest, position change and analgesic balm.  He had to limit his time on his feet during a flare-up.  He used a cane and back brace.  He could stand or walk for 10 minutes before having a significant increase in pain.  On physical examination his range of motion was 70 degrees flexion, 20 degrees extension and the rest of the motions were 25 degrees, for a combined motion of 190 degrees.  There was no changes in motion on repetitions.  He also had tenderness to palpation of the back and no postural abnormalities or ankylosis.  His sensory was normal to vibration, soft touch, and sharp/dull discrimination in the bilateral lower extremities.  He had 5/5 muscle strength and 2+/4 deep tendon reflexes.  He was diagnosed with lumbar strain, mild.  

The report of a July 2012 VA examination addressed his back, legs and feet.  Regarding his back, he was noted to have low back pain/strain stating in 2005.  He had constant pain but denied flare-ups.  Range of motion testing revealed 80 degrees flexion, and 30 degrees extension and rotation bilaterally.  He had 25 degrees bilateral lateral flexion.  His combined range of motion was 220 degrees.  Regarding pain, he had pain at the ends of all motions, except for extension which had pain at 5 degrees.  There was no change in motions after 3 repetitions and no additional loss of motion on repetitive use.  There was lumbar paravertebral tenderness, without guarding or spasm.  He had 5/5 muscle strength in the bilateral lower extremities, no muscle atrophy.  His deep tendon reflexes were 2+.  His sensory was normal in the bilateral lower extremities from his upper thigh through his toes.  He had no signs or symptoms of radiculopathy.  There was no intervertebral disc disease syndrome (IVDS).  He used a brace and cane.  There was no diminished function equal to amputation with prosthesis.  There was no arthritis on X-ray and no impact on his ability to work. 

The Veteran testified at his March 2013 Travel Board hearing about his claimed disorders.  Regarding his back he took pain pills and was used a back brace which he was issued in 2009 or 2010. He described "incapacitating episodes" 2-3 times a week where he couldn't get out of bed for a couple hours.  Transcript Page 5-7. He reported being able to sit and stand for 20 minutes and had pain radiating from his back down to both hips. Transcript Page 11-14.  

VA records primarily address therapies for PTSD.  However a May 11, 2015 record revealed complaint of his mid-back hurting when coughing.  He was able to ambulate with a cane and stand independently.  He was assessed as having no pain on pain assessment.  See 66 page CAPRI entered in VVA 6/15/15 at page 46.  

A review of the evidence prior to May 19, 2015 to include the evidence from treatment records and the examinations undertaken in May 2008, September 2009, July 2012 and the May 2015 fail to show the Veteran's lumbar spine disorder to warrant a rating in excess of the 10 percent currently in effect.  The treatment records from initial entitlement prior to May 19, 2015 are notably silent for any findings or complaints referable to the lumbar spine, other than the complaints in the back and hips of 8/10 intensity in an April 2008 record.  The findings from the aforementioned VA examinations of the lumbar spine do not reveal that even with consideration of pain or repetitive motion, his forward flexion of the lumbar spine was restricted to 60 degrees or less. 

Of note his flexion of the lumbar spine was shown to have 70 degrees in the May 2008 and September 2009 and 80 degrees in July 2012.  His combined motions were also shown to be well above the criteria for a 20 percent rating, which requires combined motion of 120 degrees or less.  His combined motion was 195 degrees in May 2008, 190 degrees in September 2009 and 220 degrees in July 2012.  The Board notes that repetitive testing did not change any of his motions throughout these examinations.  Even with consideration of complaints of pain at the ends of motion, and the tenderness to palpation noted in these examinations the Board does not find that the evidence suggests that his motions more closely resemble the criteria for a 20 percent rating based on limited motion.  There was also no evidence of spasm or guarding sufficient to cause abnormal gait or spinal contour, as repeatedly he was shown on examinations to not have evidence of spasm, guarding or abnormal contour, thus a rating of 20 percent on this basis is also not shown.  Nor was there evidence of favorable or unfavorable ankylosis of the lumbar spine.  See, e.g., 2012 VA examination report.

Regarding possible manifestations of IVDS, the Board notes that the IVDS was not shown to be present or diagnosed in any of the VA examinations prior to May 19, 2015 and the July 2012 specifically noted no such diagnosis.  Likewise the evidence is completely silent for any evidence of incapacitating episodes, neurological manifestations of IVDS or treatment therein for such episodes due to lumbar spine problems.  Thus consideration of a higher rating based is not shown on incapacitating episodes of an IVDS shown to be warranted for the lumbar spine disorder.  38 C.F.R. § 4.71a Diagnostic Code 5243.

The Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and further staged ratings for the appeal period is not warranted.  

In conclusion the Board finds that prior to May 19, 2015, the preponderance of the evidence is against a rating in excess of 10 percent for the lumbar spine disorder

Lumbar Spine as of May 19, 2015.

The staged 40 percent rating in effect May 19, 2015 is based on a report of a VA examination of the spine undertaken that date which diagnosed lumbosacral strain.  No intervertebral disc syndrome was present.  His current symptoms included limitation of light exercise such as treadmill for 5-10 minutes.  He had physical limitations of bending, stooping, squatting, sports and shooting pool.  He denied flare-ups.  His range of motion was 30 degrees flexion; left lateral flexion and bilateral rotation.  He had 20 degrees right lateral flexion.  He was noted to be severely deconditioned which contributed significantly to his symptoms of pain, stiffness and loss of motion.  He did have functional loss causing pain, with painful flexion and extension.  He had limitations on bending, reaching and climbing and multi-level tenderness to palpation of the lumbar spine.  There was no additional functional loss or motion loss on repetitive motion.  

The examiner was unable to say if his weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time without speculation.  There was no guarding or spasm or tenderness resulting in abnormal gait or spinal contour.  His muscle strength was 5/5 in the lower extremities except that right plantar flexion and dorsiflexion of the right ankle and knee were 4/5.  His sensory exam was normal, straight leg raising was negative and there was no ankylosis of the spine.  He had no radicular pain or any other signs of radiculopathy.  He used a cane to assist ambulation because of his right knee giveaway.  No other pertinent physical findings were noted.  X-ray was negative for arthritis, fracture or other significant findings.  His functional impairment was that he was limited to sedentary work.  A May 2015 addendum regarding functional loss stated that all flexion and extension movements caused expressions of pain.  No incapacitating episodes were reported during the last year and no lower extremity neurological conditions were objectively identified.  

Based on a review of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent disabling for the Veteran's lumbar spine disorder after May 19, 2015.  He is not shown to have unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine in the May 2015 VA examination, and there is no evidence since this examination to suggest otherwise.  He is thus already receiving the maximum allowable compensation based on limitation of motion. 

The Board has also found no evidence of IVDS rendering inapplicable the criteria for IVDS based on either incapacitating episodes or neurological manifestations. See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also 2015 VA examination report (stating that the Veteran did not have IVDS).

The Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and further staged ratings for the appeal period is not warranted.   

In conclusion the Board finds that as of May 19, 2015, the preponderance of the evidence is against a rating in excess of 40 percent for the lumbar spine disorder

Bilateral Pes Planus-Analysis 

The present appeal includes the issue of entitlement to an increased rating for the Veteran's service-connected bilateral pes planus.  The RO assigned a 10 rating for pes planus prior to May 19, 2015 and a maximum 50 percent rating effective date as of May 19, 2015 under Diagnostic Code 5276.

Pursuant to DC 5276, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id.  

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); see also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

DC 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability. A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.  The Court has held that DC 5284 is limited on its face to actual injuries.  Yancy v. McDonald, 27 Vet. App. 484, 492 (2016).  However, the Court added that although the plain language of DC 5284 limits its application to disabilities resulting from actual injuries to the foot, nothing prevents the Board from rating closely related conditions by analogy under that DC.  Id.

Bilateral Pes Planus prior to May 19, 2015.  

VA records prior to 2015 addressed mostly other issues but included an April 2008 record where he was seen for left big toe swelling with uric acid tested.    

The report of a May 2008 VA general medical examination regarding his feet disclosed complaints of pain on weight bearing in the soles of both feet.  It could reach 8/10 and last an hour after he gets off his feet.  He used no shoe inserts.  On examination his gait and station was normal and he had no ambulatory aids.  Regarding his feet he had tenderness to deep palpation of the soles of both feet in his arches.  He was diagnosed with bilateral pes planus mild.  

The report of a September 2009 VA general examination included evaluation of the Veteran's bilateral pes planus of his feet.  There were complaints of intermittent pain on weight bearing, standing and walking with none at rest.  His pain was not improved by Naproxen and Tramadol.  He said activity could cause severe, sharp pain lasting an hour and precipitated by prolonged walking and standing.  His pain was alleviated by rest and massage.  He had to limit his time on his feet during a flare-up.  He had no assistive device and had no effects of activities of daily living.  Walking was limited by back and right knee pain.  On examination of both feet he had a slightly flattened arch, with the foot otherwise normal in appearance.  He had tenderness to palpation of the sole of his foot especially in the arch bilaterally.  He walked with a right limp.  There were no calluses, breakdown or unusual shoe wear suggestive of abnormal weight bearing.  He had no skin or vascular changes.  He had no other foot deformities.  For flatfeet his weight bearing and non-weight bearing alignment of the Achilles tendon was normal alignment.  He was diagnosed with bilateral pes planus, mild.  

The portion of a July 2012 VA general examination addressing his feet diagnosed pes planus bilaterally.  No other foot disorder was diagnosed.  He had pain on use, with both feet accentuated on use and manipulation.  There was no swelling or characteristic calluses.  Symptoms were relieved by arch supports.  There was no extreme tenderness of the plantar surfaces of one or both feet or decreased longitudinal arch height on weight bearing or marked deformity or pronation of the feet.  There was also no weight bearing line falling over or medial to the great toe or inward bowing of the Achilles tendon.  There was also no inward bowing or marked displacement or severe spasm of the Achilles tendon on manipulation.  No other pertinent findings were shown.  He used arch supports bilaterally occasionally.  There was no diminished function equal to amputation with prosthesis.  There was no arthritis on X-ray and no impact on his ability to work. 

The Veteran testified at his March 2013 Travel Board hearing about being given was given inserts for his shoes by the VA but they did not help, and his feet continued to hurt with them.  Transcript Page 8.

Based on the pertinent medical evidence, the Board finds that the evidence prior to May 19, 2015 does not more nearly approximate a higher rating.  His pes planus was described as "mild" in the VA examinations of May 2008 and September 2009, and all examinations from May 2008 to July 2012 reflect that he lacked findings of moderate symptoms of pes planus for a 10 percent rating, which include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  The only findings shown on the aforementioned examinations were shown to be some pain on manipulation or use.  In order to warrant a 10 percent rating, all the symptoms described in DC 5276 must be met.  The preponderance of the evidence, to include the VA examinations prior to May 19, 2015, fails to show evidence of a foot disability more nearly approximated by a moderate foot disability.  As such, a compensable rating by analogy is not warranted under DC 5284 for foot injuries.  

There was also no evidence of any other foot disorder shown.  Thus the diagnostic codes pertaining to hammertoes, hallux valgus or rigidus, weak foot, claw foot, metatarsalgia or malunion or nonunion of the tarsal or metatarsal bones are not applicable in this case as there are no observations or diagnoses of such. 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5281, 5283 (2015).

The Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and further staged ratings for the appeal period is not warranted.  

In conclusion the Board finds that prior to May 19, 2015, the preponderance of the evidence is against a compensable rating for the bilateral pes planus.

Bilateral Pes Planus as of May 19, 2015.

The staged 50 percent rating in effect May 19, 2015 is based on a report of a VA examination of the feet undertaken that date which diagnosed pes planus bilaterally.  No other foot disorders were noted or diagnosed.  His functional loss was noted to be limited to walking less than a half mile, and standing for 10-15 minutes.  He had no flare-ups.  He had pain on use that was accentuated on use and manipulation of both feet.  He had no swelling or characteristic calluses.  He was noted to remain symptomatic after using arch supports.  He had extreme tenderness of the planter surfaces on both feet that was not improved with orthopedic shoes or appliances.  He had decreased longitudinal arch height in both feet and the weight bearing line fell over or medial to the great toe for the right foot only.  There was not marked deformity or marked pronation of either foot and no other foot deformity or conditions noted regarding the feet.   Examination revealed pain on examination of both feet and the functional loss with pain on movement and weight bearing.  He had no flare-ups.  He used a brace and insoles.  X-ray was negative for arthritis.  The functional impact on his occupation by his foot disorder indicated that he would be limited to sedentary work.  A May 2015 addendum regarding functional loss stated that the Veteran reported his feet were always sore.

VA records from 2015 are noted to primarily address therapies for PTSD.  However a November 2015 record revealed complaints of left great toe joint pain of an 8/10 intensity with slight swelling noted.  He was noted to take medications for gout.  His gait with his cane and movement of the left lower extremities were weak.  The assessment was great toe joint pain and labs revealed high uric acid suggestive of gout.  See 97 page CAPRI entered in VVA 6/15/15 at page 40-42.  

Based on the pertinent medical evidence, the Board must find that a rating in excess of 50 percent from May 19, 2015 is not warranted for his bilateral pes planus.  As of this date, the Veteran has been awarded the maximum schedular rating under Diagnostic Code 5276.  Moreover, there continued to be no evidence of any other foot disorder shown.  Thus the diagnostic codes pertaining to hammertoes, hallux valgus or rigidus, weak foot, claw foot, metatarsalgia or malunion or nonunion of the tarsal or metatarsal bones are still not applicable in this case as there are no observations or diagnoses of such. 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5281, 5283 (2015).

In conclusion the Board finds that prior to May 19, 2015, the preponderance of the evidence is against a rating in excess of 10 percent for the bilateral pes planus.

The only applicable diagnostic code that allows for a higher rating for foot disorders is Diagnostic Code 5284 for severe foot injuries. Nevertheless, the Board finds that a higher rating is not warranted for either foot. The May 19, 2015 VA examination report does not characterize that the Veteran's bilateral foot disability as "severe" or find such severe functional impairment to warrant a higher rating under this code. Moreover, a higher schedular rating of 40 percent under Diagnostic Code 5284 for loss of use of either foot is not warranted.  Indeed, the 2015 VA examination report reflects that is there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran still has had some use of both feet as he has been able to leave the home and remained able to live independently.  The Veteran is not bed ridden or wheelchair bound and has not lost the use of either foot.  

The Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and further staged ratings for the appeal period is not warranted.  

As such, the Board finds that the current severity of the Veteran's disability is adequately contemplated in the current 50 percent rating, and higher scheduler rating is not warranted from May 19, 2015.

Extraschedular

The first step in the inquiry is to determine whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted.").  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.

If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted.  Id.

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  27 Vet. App. 484, 494 (2016).  

In addition to limited range of motion of the right knee from pain and some tenderness and crepitus, the Veteran has generally experienced other impairment to include things such as: limited crouching, kneeling, carrying heavy items, walking more than a half mile, standing more than 15 minutes, climbing stairs or working unprotected heights.  The Veteran's back was productive of pain, tenderness, limited motion, and limited ability to stand or walk.  The Veteran's feet revealed signs and symptoms of pain, tenderness to deep palpation, limited walking/standing, and a week/altered gait.

The Board has compared the above symptoms to the applicable rating criteria and finds that they have been contemplated.  Indeed, the Veteran's limited motion of the knee and spine are directly contemplated.  Further, the Veteran's mild and severe feet symptoms are contemplated by DC 5276.  As such, the first Thun step has not been met and referral is not warranted.


ORDER

Entitlement to service connection for a bilateral eye disability other than a left eye corneal scar is denied.
 
Entitlement to an initial rating greater than 10 percent for a right knee strain is denied.
 
Entitlement to an initial rating greater than 10 percent for a lumbar strain prior to May 19, 2015 and greater than 40 percent for lumbar strain as of May 19, 2015 is denied.
 
Entitlement to an initial compensable rating for bilateral pes planus prior to May 19, 2015 and greater than 50 percent for bilateral pes planus of May 19, 2015 is denied.
 

REMAND

In regards to the claim for entitlement to TDIU, further development is again necessary.  The Veteran's representative in a February 2016 brief has requested a full examination of the impact of all his service-connected disabilities on his ability to obtain and maintain employment, not just the disabilities that are part of this appeal.  In addition to his service connected pes planus, right knee strain disorder and lumbar strain disorder that were subjects of this appeal, he is also service connected for a left eye corneal scar, a trauma and stressor related psychiatric disorder (claimed as PTSD) and eczema.  As of May 19, 2015 his combined disability rating is 90 percent disabling which meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2015).  The evidence of that date indicates that the Veteran is capable of sedentary employment based on his examinations of his right knee, lumbar spine and feet done on May 19, 2015.  However it remains unclear as to whether all his service connected disabilities when considered together would preclude even sedentary employment.  Thus an examination should be conducted that addresses the impact of his service connected disabilities on his ability to obtain and maintain employment. 

For the appeal period prior to this date, his combined disability rating was 50 percent from February 24, 2007 and 60 percent from September 22, 2009.  See 38 C.F.R. § 4.16 (a) and (b) (2015).  Thus, the minimum schedular percentage criteria for a TDIU were not met at any time during the pendency of the appeal prior to May 19, 2015.  38 C.F.R. § 4.16(a) (2015).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is noted to have been on Social Security disability since 2011.  The Social Security records consist of a decision finding him disabled as of November 2011, noting severe impairments including mild lumbar strain; mild knee strain, mild bilateral pes planus, hypertension and PTSD.  His job title was driving tanks and cooking for the National Guard from 1977-2008.  He was said to be unable to work due to pain in his low back, right knee and leg pain.  SSA records in VBMS pages 7, 76, 91.  He is shown to have a high school education.  See addendum to May 2015 VA examination about functional loss.  

The Veteran's March 2013 Travel Board testimony described having not worked since 2008 and only worked odd jobs since them.  He reported getting Social Security benefits the previous year for his back, PTSD and knee.  Transcript Page 11-14.

Based upon the evidence cited above, the Board concludes that for the period prior to May 19, 2015 when the schedular criteria for TDIU were met, the facts of this case meet the criteria for submission of the Veteran's claim to the Director for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA opinion and/or examination (if necessary) to assess the functional impairment caused solely by his service-connected disabilities.

The applicable clinician should review the file to be familiar with the Veteran's occupational and education history.  A complete rationale should accompany any opinion provided.  

2.  Refer the claim to the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted for the appeal period prior to May 19, 2015.  Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).   

3.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


